DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Response to Amendments
   The Amendment filed 1/21/2022 has been entered. Claims 1-3, 7, 12-13, 19, and 22 were amended, and claims 4 and 15 were canceled. Thus, claims 1-3, 5-14, and 16-22 are pending in the application.
Claim Objections
Claims 13 and 19 are objected to because of the following informalities: 
Claim 13 line 4 recites “fluid communicating” and is suggested to read --fluidly communicating-- in order to be grammatically correct.
Claim 19 lines 10-11 recites “and the second tube connection axis of the second tube connection and the second tube connection axis of the second tube connection” is suggested to read --and the second tube connection axis of the second tube connection-- in order to eliminate the redundancy. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-11, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “to be parallel or essentially parallel” in lines 2-3 is confusing, as the tube connection angle was previously claimed to be acute in claim 1, and being parallel does not constitute an acute angle.
Regarding claim 7, the limitation “a housing adaptor structure” in line 3 is confusing, as it is unclear whether this is the same as “A housing adaptor” claimed in line 1. For the purposes of examination, they will be interpreted as the same limitation.
Claims 3, 8-11, and 22 are rejected due to dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2007/0277828 A1).
Regarding claim 7, as best understood, Ho discloses a housing adapter for connecting a breathing tube to a closed-circuit respirator (flexible connector coupling a patient interface to a pressure support system) (abstract), the housing adapter comprising: 
a housing adapter structure having only two openings (flexible coupling 171 with openings for air to flow through conduit connection end 162 and mask connection end 161’; alternatively, elbow 22, 22’ with openings for air to flow through connector 10 to patient interface 20) (Figs. 1-22; para. [0009]), the housing adapter structure comprising: 
5a housing connection with a housing connection axis for a fluid-communicating connection to a respirator component of the closed-circuit respirator (end of flexible coupling 171 which attaches to the conduit connection end 162 for connecting to a pressure generating device 12, wherein this end has an axis; alternatively, end of elbow 22, 22’ which attaches to connector 10 for connecting to a pressure generating device 12, wherein this end has an axis) (Figs. 1-22; para. [0061]), the housing connection defining one of the openings on one side of the housing adapter structure (end of flexible coupling 171 which attaches to the conduit 
and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube (end of flexible coupling 171 which attaches to the mask connection end 161’ for connecting to a patient interface 20, which can be an endotracheal tube or a tracheal tube, wherein this end has an axis; alternatively, end of elbow 22, 22’ which attaches to the patient interface 20, wherein this end has an axis) (Figs. 1-22; para. [0037]; para. [0056]), the angle connection defining another one of the 10openings on another side of the housing adapter structure (end of flexible coupling 171 which attaches to the mask connection end 161’ has an opening for airflow; alternatively, end of elbow 22, 22’ which attaches to the patient interface 20 has an opening for airflow) (Figs. 1-22; para. [0009]), wherein the housing connection axis forms a housing connection angle of less than 160o with the angle connection axis (flexible coupling 171 held at an acute angle; alternatively, elbow 22, 22’ is shown at a perpendicular angle) (Figs. 1-22; para. [0060]).
Regarding claim 8, Ho discloses the housing connection is arranged at a first adapter component (end of flexible coupling 171 which attaches to the conduit connection end 162 is arranged at the conduit connection end 162; alternatively, end of elbow 22, 22’ which attaches to connector 10 is arranged at connector 10) (Figs. 1-22); 
the angle connection is arranged at a second adapter component (end of flexible coupling 171 which attaches to the mask connection end 161’ is arranged at the mask connection 161’; alternatively, end of elbow 22, 22’ which attaches to patient interface 20 is arranged at patient interface 20) (Figs. 1-22); 

Regarding claim 9, Ho discloses wherein the housing connection is comprised of an elastic material (flexible coupling, including both its ends, can be formed from an elastomer) (para. [0060]).
Regarding claim 10, Ho discloses wherein the angle connection is comprised of a reversible fastening device (the end of elbow 22, 22’ or flexible connector 171 which attaches to the mask connection 161 and patient interface 20 has a thread or groove to enable the connection, and as these attaching components are not integral with each other, the connection can be reversed) (Figs. 1-22).
Regarding claim 11, Ho discloses wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (swivel connector 28, 166 and/or a hinge 74, 172 allows for relative movement between both ends of elbow 22, 22’ and/or flexible connector 171) (Figs. 1-22; para. [0039]; para. [0052]; para. [0054]).
Regarding claim 22, Ho discloses wherein the one of the openings, the angle connection, the housing connection and the another one of the openings define a single fluid flow path through the housing adapter structure for transporting a fluid from 5the one of the openings of the housing adapter structure to the another one of the openings of the housing adapter structure (air flows along one path from a gas flow generating system to the flexible .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2015/0352310 A1) in view of Pasternack (US 4,955,374) and Gulliver et al. (US 2015/0021909 A1).
Regarding claim 1, Martin discloses a mask adapter for connecting two breathing tubes of a closed-circuit respirator to a breathing mask (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]), the mask adapter comprising: 
a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient coupling end 134 which connects to patient limb 112 with patient 
5a first tube connection, with a first tube connection axis, for a breathing tube fluid-communicating connection to a breathing tube (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’) (Figs. 1-2, 12; para. [0048]); 
and a second tube connection, with a second tube connection axis, for another fluid-communicating connection to another breathing tube (expiratory coupling end 126, 126’ in communication with expiratory limb 110; the second tube connection axis being the longitudinal axis along end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).

However, Martin does teach different acute tube connection angles can be desired with their device (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]). Moreover, Gulliver teaches a connector assembly for connecting a patient breathing interface with a gas delivery hose (Gulliver; abstract) wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]), the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection (ball and socket connections 710 are acutely angled to each other) (Gulliver; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and 
Regarding claim 2, as best understood, the modified Martin device teaches wherein the first tube connection axis and the second tube connection axis are independently adjustable to be parallel or essentially parallel to one another (Martin end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’; Gulliver tube connections are independently adjustable of each other) (Martin, Figs. 1-2, 12, para. [0048]; Gulliver, Fig. 7, para. [0078]).
Regarding claim 3, the modified Martin device teaches wherein: the mask connection has a mask connection axis (longitudinal axis along patient coupling end 134) (Figs. 1-2, 12); the first tube connection axis and the second tube connection axis are independently adjustable to be axially symmetrical to the mask connection axis (Martin end 124, 124’ is axially symmetrical with end 126, 126’ with respect to the longitudinal axis along patient coupling end 134; Gulliver tube connections are independently adjustable of each other) (Martin, Figs. 1-2, 12; Gulliver, Fig. 7, para. [0078]).
Regarding claim 6, the modified Martin device teaches wherein the first tube connection and the second tube connection are configured to be arranged next to each other at an equal level, the first tube connection having a connection plane perpendicular to the first 

    PNG
    media_image1.png
    378
    883
    media_image1.png
    Greyscale

Image 1. Annotation of Martin Fig. 5 to show the tube connection axes and planes.
Regarding claim 12, Martin discloses a breathing tube system for connection to a closed-circuit respirator (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]), the breathing tube system comprising: 
a mask adapter (patient wye 114) (Figs. 1-2, 12) comprising a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), a first tube connection, with a first tube connection axis, 5for a fluid-communicating breathing tube 
10a first breathing tube fluidly communicating connected to the first tube connection (supply port 116) (Fig. 1; para. [0045]); 
and a second breathing tube fluidly communicating connected to the second tube connection (return port 120) (Fig. 1; para. [0045]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, 
Martin does not disclose wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection.
However, Martin does teach different acute tube connection angles can be desired with their device (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]). Moreover, Gulliver teaches a connector assembly for connecting a patient breathing interface with a gas delivery hose (Gulliver; abstract) wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]), the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection (ball and socket connections 710 are acutely angled to each other) (Gulliver; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that each of the 
Regarding claim 13, the modified Martin device teaches further comprising a housing adapter, wherein: one said first breathing tube comprises an opposite fluid communication connection end, opposite the first tube connection, fluid communicating 5connected with the housing adapter (end of supply port 116 which is farthest from wye 114 and closest to ventilator 102; supply port 116 fluidly communicates air from ventilator 102 to the wye 114) (Martin; Fig. 1; para. [0045]); 
and the housing adapter comprises a housing connection with a housing connection axis (patient coupling end 134, where the longitudinal axis of end 134 would be the housing connection axis) (Martin; Figs. 1-2, 12; para. [0046]) for a fluid-communicating connection to a respirator component of the closed-circuit respirator (patient coupling end 134 connects to patient limb 112 with patient interface 122) (Martin; Figs. 1-2, 12; para. [0046]), and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube, wherein the housing connection axis forms a housing connection angle of less 0 with the angle connection axis  (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]).
Regarding claim 14, the modified Martin device teaches wherein: the mask connection has a mask connection axis (line indicating limb 112 would be the axis of limb 112) (Martin; Fig. 1); the first tube connection axis and the second tube connection axis are axially symmetrical to the mask connection axis (end 124, 124’ and end 126, 126’ are symmetrical about the limb 112) (Martin; Figs. 1-2, 12).
Regarding claim 16, Martin discloses wherein: 24the housing connection is arranged at a first adapter component (patient coupling end 134 is at the first adaptor component in the annotated Image 2 below); the angle connection is arranged at a second adapter component (coupling end 124, 124’ is at the second adaptor component in the annotated Image 2 below); and the first adapter component is connected to the second adapter component (first and second adaptor components are connected as in the annotated Image 2 below).

    PNG
    media_image2.png
    388
    652
    media_image2.png
    Greyscale

Image 2. Annotation of Martin Fig. 12 to show the first and second adaptor components. 
Regarding claim 18, the modified Martin device teaches wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (Martin end 124, 124’ would include a ball and socket as taught by Gullivan, which is independently adjustable and thus able to change the angle relative to the longitudinal axis along Martin end 134).
Regarding claim 19, Martin discloses a process, the process comprising the step of: 
providing the breathing tube system (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]) so as to comprise a mask adapter (patient wye 114) (Figs. 1-2, 12) comprising a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), a 5first tube connection, with a first tube connection axis, for a breathing tube fluid-communicating connection (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’) (Figs. 1-2, 12; para. [0048]), and a second tube connection, with a second tube connection axis, for another breathing tube fluid-communicating connection (expiratory coupling end 126, 126’ in communication with expiratory limb 110; the second tube connection axis being the longitudinal axis along end 126, 126’) (Figs. 1-2, 12; para. [0048]), the mask connection being located adjacent to the breathing mask (patient interface 122, which can be a mask, is adjacent to the patient coupling end 134 and limb 112) (Figs. 1-2, 12; para. [0046]);

establishing a fluid-communicating connection between an opposite end of said first breathing tube, which opposite end is located opposite the first tube connection (end of supply port 116 which is farthest from wye 114 and closest to ventilator 102; supply port 116 fluidly communicates air from ventilator 102 to the wye 114) (Fig. 1; para. [0045]), with a 15housing adapter comprising a housing connection with a housing connection axis (patient coupling end 134, where the longitudinal axis of end 134 would be the housing connection axis) (Figs. 1-2, 12; para. [0046]) for a fluid-communicating connection to a respirator component of the closed-circuit respirator (patient coupling end 134 connects to patient limb 112 with patient interface 122) (Figs. 1-2, 12; para. [0046]), and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube, wherein the housing connection axis forms a housing connection angle of less than 1600 with the angle connection axis (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Martin does not disclose the process is for adapting a breathing tube system to an alternative carrying position, wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle, the tube connection angle being adjustable to 
However, Martin does teach different acute tube connection angles can be desired with their device (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Martin; Figs. 1-2, 12; para. [0048]). Moreover, Gulliver teaches a connector assembly for connecting a patient breathing interface with a gas delivery hose (Gulliver; abstract), wherein the process is for adapting a breathing tube system to an alternative carrying position (connections 710 are independently adjustable, and thus can be manipulated to alternative tube-carrying positions) (Gulliver; Fig. 7; para. [0078]), wherein each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection and the second tube connection axis of the second tube connection is independently adjustable such that the first tube connection axis and the second tube connection axis are adjustable relative to one another for changing a tube connection angle (both connections 710 are ball and socket connections which can be moved independently of each other) (Gulliver; Fig. 7; para. [0078]), the tube connection angle being adjustable to form an acute tube connection angle with the second tube connection axis of the 15second tube connection (ball and socket connections 710 are acutely angled to each other) (Gulliver; Fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin method such that the process is for adapting a breathing tube system to an alternative carrying position, and to include each of the first tube connection axis of the first tube connection and the second tube connection axis of the second tube connection and the second tube connection axis of the 
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Regarding claim 21, Martin discloses wherein the first tube connection has a connection plane perpendicular to the first tube connection axis and the second tube connection has a connection plane perpendicular to the second tube connection axis, the connection plane of the first tube connection and the connection plane of the second tube 5connection being .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack and Gulliver as applied to claim 1 above, and further in view of Watt (US 6,578,571 B1).
Regarding claim 5, the modified Martin device teaches the invention as previously claimed, but does not teach wherein the mask connection comprises a mask connection interface, the mask connection interface being free from rotation relative to the mask adaptor wherein the mask connection interface is connectable to the breathing mask to allow relative rotation between the mask adaptor and the breathing mask.
However, Watt teaches an inhalation device (Watt; abstract) wherein the mask connection comprises a mask connection interface (threaded portion or snap lock mechanism to engage a mask or connector) (Watt; col. 15, lines 9-17), the mask connection interface being free from rotation relative to the mask adaptor (as the threaded portion or snap lock mechanism is a part of the adaptor, the threaded portion does not rotate relative to the adaptor) (Watt; col. 15, lines 9-17) wherein the mask connection interface is connectable to the breathing mask to allow relative rotation between the mask adaptor and the breathing mask (mask is connected to an adaptor via the threaded portion or snap lock mechanism, thus the mask can be rotated onto the adaptor while the adaptor remains still) (Watt; col. 15, lines 9-17).
,

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack and Gulliver as applied to claims 16 and 19 above, and further in view of Ho.
Regarding claim 17, the modified Martin device teaches the invention as previously claimed, but does not teach wherein the housing connection is comprised of an elastic material.
However, Ho teaches a connector between a delivery conduit and a patient interface (Ho; abstract) wherein the housing connection is comprised of an elastic material (connector 90 formed from elastic material) (Ho; Fig. 9; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin housing connection to comprise an elastic material, as taught by Ho, for the purpose of forming a damper for isolating the two connecting tubes (Ho; para. [0046]).
Regarding claim 20, the modified Martin process teaches the mask connection has a mask connection axis (line indicating limb 112 would be the axis of limb 112) (Martin; Fig. 1); .

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
On page 10 in the first three paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. However, the Examiner respectfully disagrees. The claim objection to claim 22 was addressed, and thus that claim objection has been withdrawn. However, the claim 
On page 10 in the fourth and fifth paragraphs of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(a) rejection of the previous office action. The Examiner agrees, and has thus withdrawn that rejection.
On page 11 in the first paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. However, the Examiner respectfully disagrees. The claim rejection of claim 22 was addressed, and thus that claim rejection has been withdrawn. However, the claim 2 rejection was not fully addressed, and thus the claim rejection have been reiterated as detailed above. Lastly, with regards to the argument towards the rejection of claim 7, this rejection is being maintained. The limitations “A housing adaptor” and “a housing adaptor structure” appear to be the same limitation, as there is no difference between them. “A housing adaptor” is fully encompassed by “a housing adaptor structure”. If the two are meant to be different limitations, then it is suggested that the “a housing adaptor structure” reads --a structure-- to provide a clearer difference. Thus, the rejection of claim 7 is also being maintained. 
Applicant’s arguments with respect to claims 7-11 and 22 on pages 11, 14, and 16 of the Applicant’s remarks have been considered but are moot in view of new ground of rejection with Ho reference being used in the current rejection as discussed above.
On pages 12-13 and 15 of the Applicant’s remarks, the Applicant argues that the Martin, Pasternack, and Gulliver references do not teach the newly added limitation of the mask connection being adjacent to the breathing mask as recited in the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785